UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-16699 OVERHILL FARMS, INC. (Exact name of registrant as specified in its charter) Nevada 75-2590292 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2727 East Vernon Avenue Vernon, California (Address of principal executive offices) 90058 (Zip code) Registrant’s telephone number, including area code:(323) 582-9977 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of voting common equity held by non-affiliates of the registrant, based on the closing price of such stock on March 30, 2007, which was the last business day of the registrant’s second fiscal quarter ended April 1, 2007 (based on the closing price on such date on the American Stock Exchange) was approximately $82.1 million.For purposes of this computation, all executive officers, directors and 10% beneficial owners of the registrant are deemed to be affiliates.Such determination should not be deemed an admission that such executive officers, directors and 10% beneficial owners are affiliates.The registrant has no non-voting common equity. There were 15,620,271 shares of common stock, par value $0.01, outstanding as of December 11, 2007. Documents Incorporated By Reference:
